DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted June 21, 2022.  Claims 1 and 28 are amended. Claims 1 – 54 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 54 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 



Step 2A Prong One
Independent claims 1 and 28 recite receiving continuous glucose monitoring (CGM) and insulin data pertaining to a subject, wherein the CGM and insulin data comprise an insulin bolus amount and a timing for the insulin bolus amount; 
quantifying an amount of glycemic dysfunction; and providing an output representative of the amount of glycemic dysfunction.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and a physician to determine an amount of glycemic dysfunction. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “performing a replay analysis on the CGM and insulin data”, “a data processor”, “a replay analyzer”, “a quantifier”, and “an output device” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0046] The insulin device 110, the glucose monitor 120, and the standalone device 132 may be implemented using a variety of computing devices such as smartphones, desktop computers, laptop computers, and tablets. Other types of computing devices may be supported. A suitable computing device is illustrated in FIG. 21 as the computing device 2100 and cloud-based applications.
(0048] The processor 130 may execute an operating system and one or more applications. The operating system may control which applications are executed by the insulin device 110, the glucose monitor 120, and the standalone device 132, as well as control how the applications interact with one or more sensors, services, or other resources of the insulin device 110, the glucose monitor 120, and the standalone device 132. 
(0051] The computing device 201 is in communication with a subject computing device 205 e.g., via a network and/or communications interface, and is configured to receive data 210 and functions 215 from one or more devices or processors via a network and/or communications interface, such as the insulin device 110 and the glucose monitor 120, as well as those maintained by or associated with physicians, caregivers, healthcare providers, hospitals, clinics, universities, etc.
[0169] Numerous other general purpose or special purpose computing devices environments or configurations may be used. Examples of well-known computing devices, environments, and/or configurations that may be suitable for use include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, network personal computers (PCs), minicomputers, mainframe computers, embedded systems, distributed computing environments that include any of the above systems or devices, and the like.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 27 and 29 – 54 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 9, 11 – 13, 16 – 19, 22 – 23, 28 – 30, 32 – 36, 38 – 40, 43 – 46, and 49 – 50 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sloan et al., herein after Sloan (U.S. Publication Number 2010/0295686 A1).

Claim 1 (Currently Amended): Sloan teaches a method of determining an amount of glycemic dysfunction (Figure 3; paragraph 14 discloses a model-based calculation of the present and near-future values of best estimate and upper/lower bounds of glucose to account for predicted hypoglycemic and hyperglycemic events), the method comprising: 
receiving continuous glucose monitoring (CGM) and insulin data pertaining to a subject (Figure 2 discloses a glucose profile showing glucose levels measured using a CGM sensor as a function of time), wherein the insulin data comprises an insulin bolus amount and a timing for the insulin bolus amount (paragraph 5 discloses the output of sensors can be communicated to a hand held device or controller that is used to calculate an appropriate dosage of insulin to be delivered to the user of the CGM in view of several factors including present glucose level, insulin usage rate, carbohydrates consumed or to be consumed and exercise; paragraph 37 discloses requiring user input of some amount of information from which the system determines insulin bolus administration, including insulin bolus quantity or quantities, bolus type, and insulin bolus delivery time, times or intervals); 
performing a replay analysis on the CGM and insulin data to determine an impact of an inefficient or suboptimal bolus (Figure 3; paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level; paragraph 16 discloses if the glucose level of step b is not acceptable (determining an inefficient or suboptimal bolus), computing an alternate maximum temporary basal delivery amount that is lower than the previously assumed basal rate, such that the predicted future glucose level is acceptable, and if so, providing a temporary basal command at the computed basal rate and duration, and predicting a future glucose level); 
quantifying an amount of glycemic dysfunction using the replay analysis (Figure 3; paragraph 14 discloses a model-based calculation of the present and near-future values of best estimate and upper/lower bounds of glucose to account for predicted hypoglycemic and hyperglycemic events); and 
providing an output representative of the amount of glycemic dysfunction (Figure 2; paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level; paragraph 14 discloses a model-based calculation of the present and near-future values of best estimate and upper/lower bounds of glucose to account for predicted hypoglycemic and hyperglycemic events; paragraph 49 discloses a typical glucose absorption profile for a user measured using a CGM sensor where the graph plots the measured glucose level as a function of time) for use in improving diabetes management (This limitation is being interpreted by the Examiner as a statement of intended use. As such the limitation is not given any patentable weight in keeping with the guidelines of MPEP 7.37.09: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).

Claim 2 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein a first portion of the CGM and insulin data is estimated and a second portion of the CGM and insulin data is reported (paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level; paragraph 14 discloses a model-based calculation of the present and near-future values of best estimate and upper/lower bounds of glucose to account for predicted hypoglycemic and hyperglycemic events; paragraph 15 discloses determining a bolus volume to be administered to make up for a cessation of basal delivery of insulin by determining an amount of insulin remaining is a user’s body and calculating a bolus delivery to equal the amount of basal delivery lost).  
Claim 3 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein the CGM and insulin data comprise at least one of an estimated timing of a meal of the subject or an estimated composition of the meal of the subject (paragraph 37 discloses user supplied information may include user glucose concentration, interstitial glucose level information, information relating to a meal or snack that has been ingested or is to be ingested (estimated timing of the meal); paragraph 49 discloses a typical glucose absorption profile for a user measured using a CGM sensor where the graph plots the measured glucose level as a function of time and shows the effect of glucose level of various actions such as carbohydrate intake (meal of the subject) and the delivery of rapid acting insulin and long acting insulin; paragraph 60 discloses due to various events that affect the metabolism of a user, such as eating a meal or engaging in exercise, a bolus deliver of insulin is required to raise the blood concentration of insulin to an effective level to counteract the effects of the ingestion of carbohydrates during a meal).  

Claim 5 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein a portion of the CGM and insulin data is received from the subject (paragraph 37 discloses requiring user input of some amount of information from which the system determines insulin bolus administration, including insulin bolus quantity or quantities, bolus type, and insulin bolus delivery time, times or intervals).  

Claim 6 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein the CGM and insulin data comprise estimated metabolic states in time series form, a reconciled meal history, and a delivered insulin history (paragraph 19 discloses a method of adjusting glucose level alarm thresholds and alarm enunciation delay times using CGM and insulin delivery information using a model based state estimation and determining a predicted future glucose level; paragraph 50 discloses information relating to meal intake information supplied by the user should contain an estimate of the carbohydrate content of the meal or snack, corresponding to the amount of carbs the user is about to ingest, is ingested, or has ingested; paragraph 66 discloses the controller and/or pump has a memory that stores information related to the history of the user’s glucose levels and various actions or events that have been taken to adjust those levels, such as the rate of basal delivery of insulin, the amount of the last insulin delivery, and the time between various events or user actions).  

Claim 7 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein the CGM and insulin data comprise estimated metabolic states, reconciled estimated metabolic inputs, and known metabolic inputs (paragraph 50 discloses information relating to meal intake information supplied by the user should contain an estimate of the carbohydrate content of the meal or snack, corresponding to the amount of carbs the user is about to ingest, is ingested, or has ingested; paragraph 66 discloses the controller and/or pump has a memory that stores information related to the history of the user’s glucose levels and various actions or events that have been taken to adjust those levels, such as the rate of basal delivery of insulin, the amount of the last insulin delivery, and the time between various events or user actions).  

Claim 8 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein the CGM and insulin data is discretized in time (Figure 2 discloses a glucose profile showing glucose levels measured using a CGM sensor as a function of time;  paragraph 37 discloses insulin bolus administration information may include quantity or quantities, bolus type, and insulin bolus delivery time, times or intervals). 

Claim 9 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein performing the replay analysis on the CGM and insulin data comprises isolating an impact of timing, carbohydrate counting, and carbohydrate ratio of an estimated bolusing with respect to a meal (paragraph 54 discloses an exemplary  measure of total glycemic index includes the ratio of carbohydrates absorbed from the meal and a reference value derived from pure sugar or white bread over a specified time period; paragraph 124 discloses a carbohydrate ration with include 1 unit of insulin for 15 grams of carbs; paragraph 129 – 130 discloses once the processor and controller know that the user will be in a carbohydrate deficient state, the controller will display instructions which instruct the user to eat X grams of carbs now or later to avoid low glucose levels).  

Claim 11 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein performing the replay analysis on the CGM and insulin data comprises assessing an impact of numerically optimal boluses at estimated historical meal times (paragraph 104 discloses present and projected glucose of the user in a selected near future horizon falling within a specified nominal target, or one that optimizes the present and projected glucose with respect to optimality criteria).

Claim 12 (Original): Sloan teaches the method of claim 1. 
wherein performing the replay analysis on the CGM and insulin data comprises performing replay simulations at times of historical boluses or at times in advance of estimated meals (paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level).  

Claim 13 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein performing the replay analysis on the CGM and insulin data comprises performing replay simulations with at least one of historical CGM and insulin data, numerically optimal boluses at historical bolus times, or numerically optimal boluses at estimated meal times (paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level). 

Claim 16 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein quantifying the amount of glycemic dysfunction comprises quantifying the amount of dysfunction of estimated bolusing compared to an optimally timed bolusing (paragraph 14 discloses a model-based calculation of the present and near-future values of best estimate and upper/lower bounds of glucose to account for predicted hypoglycemic and hyperglycemic events).  

Claim 17 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein quantifying the amount of glycemic dysfunction comprises quantifying the amount of dysfunction of historical bolusing compared to an optimally timed blousing (paragraph 10 discloses using the insulin history and glucoses level history for calculating and recommending a bolus volume of insulin to be delivered to bring a user’s insulin level on board).  

Claim 18 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein quantifying the amount of glycemic dysfunction comprises quantifying a compliance of the patient with an ideal pre-meal bolus timing (paragraph 37 discloses user supplied information may include user glucose concentration, interstitial glucose level information, information relating to a meal or snack that has been ingested or is to be ingested (estimated timing of the meal); paragraph 51 discloses an estimate of the amount of carbs the patient is about to ingest is provided by the user).  

Claim 19 (Original): Sloan teaches the method of claim 1.  Sloan teaches a method wherein the output comprises at least one of a plot or a visualization (Figure 2; paragraph 49 discloses a typical glucose absorption profile for a user measured using a CGM sensor where the graph plots the measured glucose level as a function of time).  

Claim 22 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein the output shows glycemic dysfunction at historical times (paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level).

Claim 23 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein providing an output comprises providing a visualization showing at least one of a behavioral impact of the glycemic dysfunction, historical CGM and insulin data vs. replay simulated CGM with optimal boluses at historical bolus times, or historical CGM and insulin data vs. replay simulated CGM with optimal boluses at estimated meal times (paragraph 49 discloses a typical glucose absorption profile for a user measured using a CGM sensor where the graph plots the measured glucose level as a function of time).  

System claims 28 – 30, 32 – 36, 38 – 40, 43 – 46, and 49 – 50 repeat the subject matter of claims 1 – 3, 5 – 9, 11 – 13, 16 – 19, and 22 – 23.  As the underlying processes of claims 1 – 3, 5 – 9, 11 – 13, 16 – 19, and 22 – 23 have been shown to be fully disclosed by the teachings of Sloan in the above rejections of claims 1 – 3, 5 – 9, 11 – 13, 16 – 19, and 22 – 23; as such, these limitations (28 – 30, 32 – 36, 38 – 40, 43 – 46, and 49 – 50) are rejected for the same reasons given above for claims 1 – 3, 5 – 9, 11 – 13, 16 – 19, and 22 – 23 and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 21, 24 – 27, 31, 37, 48, and 51 – 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al., herein after Sloan (U.S. Publication Number 2010/0295686 A1) in view of Agrawal et al., herein after Agrawal (U.S. Publication Number 2013/0338629 A1).

Claim 4 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein the CGM and insulin data comprise misinformation about at least one of a timing of a meal of the subject or a composition of the meal of the subject (paragraph 155 discloses distracted users who forget to treat their diabetes by skipping boluses, eating high sugar food (composition of the meal), forgetting to turn on the insulin pump; paragraph 163 discloses the user is prompted to estimate a carbohydrate value for each of the plurality of representative foods presented to the user such as large, small, two egg omelet, 3 egg omelet which is interpreted as composition of the meal).  
Sloan discloses systems and methods for management of a user’s glucose level when insulin delivery is to be restarted after an unexpected stop.  The user’s insulin history and glucose level history are used for calculating a bolus volume of insulin to bring a user’s insulin on board up to the level it would have been had the insulin delivery not been stopped.  Agrawal discloses systems and methods for diabetes therapy management where average glucose level information for a time period over a plurality of days is determined.  A current event occurrence is determined and may be breakfast lunch, or dinner and a notification event may be initiated indicating hyperglycemia, hypoglycemia, a sharp glucose spike, or a sharp glucose level drop.
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Sloan to further include diabetes therapy management system for recommending basal patter adjustments by analyzing patient information to generate reports to assist in diabetes management as disclosed by Agrawal.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Sloan in this way to improve glycemic control in insulin pump users by optimizing the insulin pump therapy parameters (Agrawal:  paragraph 173).

Claim 10 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein performing the replay analysis on the CGM and insulin data comprises using replay simulation analysis to assess an impact of numerically optimal boluses at historical bolus times by removing inaccurate carbohydrate counts and inappropriate carbohydrate ratios (Figure 22; paragraph 11 discloses the bolus dosage recommendation is increased if the user’s response to estimate the carbohydrate value for the at least one of the representative foods corresponding to the food to be consumed is lower than the true carbohydrate value for that particular food).
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

Claim 21 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein the output comprises a number and an extent of excursions into an out-of-range blood glucose level (Figure 7B; paragraph 169 discloses hypoglycemic patterns and time periods of occurrence as well as hyperglycemic and time periods of occurrence).  
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

Claim 24 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein the output comprises a visualization of a compliance of the patient with an ideal pre-meal bolus timing (Figures 6A and 17; paragraph 6 discloses at least one anomalous glucose level is analyzed and is adapted to the pattern to form an adapted glucose level patter; paragraph 91 discloses an assessment of a subject’s compliance to a therapy including diabetes; paragraph 155 discloses distracted users where patterns may be used to identify habitual lapses in compliance).  
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

Claim 25 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
further comprising providing meal management information to the subject based on the amount of glycemic dysfunction (Figure 15A; paragraph 226 discloses providing a recommendation to counsel the patient regarding meal timing and other dietary habits).  
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

Claim 26 (Original): Sloan and Agrawal teach the method of claim 25. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein the meal management information comprises pre-bolus timing information for the patient (paragraph 226 discloses providing a recommendation to adjust a bolus dosage for a meal bolus event or recommend to adjust the timing of a bolus).  
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

Claim 27 (Original): Sloan and Agrawal teach the method of claim 26. 
Sloan fails to explicitly teach the following limitations met by Agrawal as cited:
wherein the pre-bolus timing information comprises a recommendation to the patient regarding bolusing before a type of meal in the future (paragraph 226 discloses providing a recommendation to adjust a bolus dosage for a meal bolus event or recommend to adjust the timing of a bolus).  
The motivation to combine the teachings of Sloan and Agrawal is discussed in the rejection of claim 4, and incorporated herein. 

System claims 31, 37, 48, and 51 – 54 repeat the subject matter of claims 4, 10, 21, and 24 – 27.  As the underlying processes of claims 4, 10, 21, and 24 – 27 have been shown to be fully disclosed by the teachings of Sloan and Agrawal in the above rejections of claims 4, 10, 21, and 24 – 27; as such, these limitations (31, 37, 48, and 51 – 54) are rejected for the same reasons given above for claims 4, 10, 21, and 24 – 27 and incorporated herein. 

Claims 14, 15, 20, 41, 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al., herein after Sloan (U.S. Publication Number 2010/0295686 A1) in view of Kovatchev (U.S. Publication Number 2016/0331310 A1).

Claim 14 (Original): Sloan teaches the method of claim 1. Sloan teaches a method wherein performing the replay analysis on the CGM and insulin data comprises: 
generating a set of candidate boluses (paragraph 10 discloses the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin (candidate bolus)). 
picking and implementing the best bolus based on the score of each candidate bolus (paragraph 10 discloses the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin (candidate bolus)); and 
continuing to replay simulate until the time of the next bolus (Figure 3; paragraph 10 discloses a system and method for use when insulin delivery is to be restarted after an unexpected stop in delivery, where the insulin history and glucose level history are used for calculating and recommending a bolus volume of insulin to be delivered to stabilize a user’s insulin level; paragraph 16 discloses analyzing the future glucose level using the latest bolus value plus a future basal rate to determine if future glucose level is acceptable, and if so, waiting for a selected period of time and repeating).  
Sloan fails to explicitly teach the following limitations met by Kovatchev as cited:
simulating future blood glucose (BG) values associated with each candidate bolus (paragraph 53 discloses an advisory module with a bolus calculator suggesting pre-meal insulin doses); 
scoring a simulated BG trajectory for each candidate bolus using a risk analysis (paragraph 50 discloses patient’s risk status for hypo- or hyperglycemia; paragraph 73 discloses risk analysis). 
Sloan discloses systems and methods for management of a user’s glucose level when insulin delivery is to be restarted after an unexpected stop.  The user’s insulin history and glucose level history are used for calculating a bolus volume of insulin to bring a user’s insulin on board up to the level it would have been had the insulin delivery not been stopped.  Kovatchev discloses a flexible system capable of utilizing data from different monitoring techniques and capable of providing assistance to patients with diabetes at several scalable levels, ranging from advice about long term trends and prognosis to real-time automated closed-loop control.
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Sloan to further the ability to utilize data from different diabetes monitoring techniques such as self-monitoring of blood glucose (SMBG), multiple daily insulin injections (MDI), Continuous Glucose Monitoring, and an artificial pancreas as disclosed by Kovatchev.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Sloan in this way to improve glycemic control of a patient comprising an input module configured to accept input data from one or more of a plurality of diverse insulin delivery devices (Kovatchev:  paragraph 28).

Claim 15 (Original): Sloan and Kovatchev teach the method of claim 14. 
Sloan fails to explicitly teach the following limitations met by Kovatchev as cited:
wherein the risk analysis is a velocity dependent risk analysis (paragraph 50 discloses patient’s risk status for hypo- or hyperglycemia; paragraph 73 discloses risk analysis). 
The motivation to combine the teachings of Sloan and Kovatchev is discussed in the rejection of claim 14, and incorporated herein. 

Claim 20 (Original): Sloan teaches the method of claim 1. 
Sloan fails to explicitly teach the following limitations met by Kovatchev as cited:
wherein the output comprises a risk index comprising at least one of high blood glucose risk, low blood glucose risk, or total glycemic risk (paragraph 14).  
The motivation to combine the teachings of Sloan and Kovatchev is discussed in the rejection of claim 14, and incorporated herein. 

System claims 41, 42, and 47 repeat the subject matter of claims 14, 15, and 20.  As the underlying processes of claims 14, 15, and 20 have been shown to be fully disclosed by the teachings of Sloan and Kovatchev in the above rejections of claims 14, 15, and 20; as such, these limitations (41, 42, and 47) are rejected for the same reasons given above for claims 14, 15, and 20 and incorporated herein. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections under 35 USC § 101
The Applicant argues amended claim 1 sets forth a series of steps that as a whole integrate the allegedly mental process into a practical application.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.


Claim Rejections under 35 USC § 102 and 103
The Applicant argues Sloan fails to show determining an impact of an inefficient or suboptimal bolus as required by claim 1.  The Examiner respectfully disagrees.  The Examiner submits Sloan discloses if the glucose level of step b is not acceptable (determining an inefficient or suboptimal bolus), computing an alternate maximum temporary basal delivery amount that is lower than the previously assumed basal rate, such that the predicted future glucose level is acceptable, and if so, providing a temporary basal command at the computed basal rate and duration, and predicting a future glucose level (paragraph 16).  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINE K RAPILLO/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT A SOREY/Primary Examiner, Art Unit 3626